Delany, J. (dissenting).
I dissent. The written agreement between the parties provided that the plaintiff should receive his commission on delivery of the carriages which defendant contracted to furnish. The language is, “ payment to 'be made as soon as carriages are delivered.” All that was to have been done on the part of plaintiff had been performed — the only question was the time when he was to ■have been paid for his services. The testimony showed that they (the carriages) were delivered, but seemingly rejected because it was claimed they were not according to sample. The defendant was permitted over exception to explain that the meaning of the paper included the acceptance of the carriages as well as their delivery. This in "my judgment was error. In the abstract “ delivery ” may be an ambiguous term and, in certain instances, as in our modem substitute for the feudal livery of seizin — the giving of a deed to land — may mean the passing of the title as well as possession. But the term must not be considered here except with its context, and it here refers to the delivery of carriages — the placing into the possession of the buyer — as in “ goods sold and delivered.” Under this aspect the term is unambiguous and must be so accepted. Parol testimony should not have been admitted to give the word a more comprehensive meaning. Drew v. Swift, 46 N. Y. 204; Collenden v. Dinsmore, 55 id. 200; Mullen v. Ford, 28 Fed. Rep. 639; Leppert v. Sagamore Milling Co., 108 Wis. 512.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Judgment affirmed.